Citation Nr: 0030643	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  98-12 084A	)	DATE
	)
	)


THE ISSUE

Whether a January 1998 decision of the Board of Veterans' 
Appeals (Board) denying the veteran's attempt to reopen a 
previously denied claim of entitlement to service connection 
for a respiratory disorder should be revised or reversed on 
the grounds of clear and unmistakable error (CUE).   


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel



INTRODUCTION

The veteran had active service from July 1945 to July 1949.  
In April 1998, the Board received the veteran's Motion for 
Reconsideration of the January 1998 Board decision which 
denied the veteran's attempt to reopen his previously denied 
claim seeking to establish entitlement to service connection 
for a respiratory disability on the grounds that new and 
material evidence had not been submitted to reopen the claim.  
In August 1998, the Acting Chairman of the Board denied the 
Motion for Reconsideration.  38 U.S.C.A. §§ 7103, 7104 (West 
1991); 38 C.F.R. §§ 20.102(b), 20.1000, 20.1001 (1997);  
Mayer v. Brown, 37 F. 3d 618 (Fed. Cir. 1994).

This matter arises as an exercise of the Board's original 
jurisdiction under 38 U.S.C.A. § 7111 and 38 C.F.R. Part 20, 
Subpart O, pursuant to the veteran's April 1998 motion 
alleging CUE in the January 1998 Board decision.  

The Board notes that at his hearing in May 1997 the veteran 
discussed a claim of CUE in the Board's 1955 decision, but 
neither he nor his representative indicated a desire to 
pursue that claim of CUE.  Accordingly, it is not before the 
Board at this time.  


FINDINGS OF FACT

1.  In a November 1955 decision, the veteran's claim of 
service connection for a respiratory disorder was denied by 
the Board.  

2.  In January 1998, the Board determined that the evidence 
received since the November 1955 decision, when viewed in the 
context of all of the evidence of record, was duplicative or 
did not raise a reasonable possibility of changing the 
outcome of this case.  

3.  The Board's decision of January 1998 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.  


CONCLUSION OF LAW

The Board's January 1998 decision did not contain CUE.  38 
U.S.C.A. §§ 501(a), 7111 (West 1991 and Supp. 1999); 38 
C.F.R. §§ 20.1403, 20.1404, 20.1405 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran contends that the January 1998 Board decision 
denying his attempt to reopen the previously denied claim of 
entitlement to service connection for a respiratory disorder 
was clearly and unmistakably erroneous.  In his April 1998 
motion for revision or reversal based on CUE he argued that 
his separation examination showed he was separated due to a 
physical disability that he says was bronchiectasis, that he 
was treated for that condition at Lowry Air Force Base in 
1947, 1948 and 1949, that his service medical records were 
lost or destroyed by the government, that the Board's records 
show treatment for bronchiectasis in service, that the Board 
cited the lost service medical records in its denial, that 
the Board failed to produce those lost records so it must be 
presumed that they would support his claim of entitlement to 
service connection, that the Board had a heightened duty to 
explain its findings and conclusions and consider the benefit 
of the doubt rule, that service connection may be established 
by showing continuity of symptomatology, and that the law 
does not require medical records alone to establish service 
connection.  The veteran's representative added that the 
Board committed CUE when it did not apply the less-
restrictive standard of whether new and material evidence was 
submitted, which standard was set out by the United States 
Court of Appeals for the Federal Circuit in Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998), and instead applied the 
"reasonable possibility of a change in the outcome" 
analysis of an attempt to reopen set out in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The representative also 
argued that the Board committed CUE when it failed to review 
service medical records that showed respiratory infections, 
and when it did not review a record from Dr. Q who stated he 
had treated the veteran for seasonal rhinitis and asthmatic 
bronchitis since one month following his release from active 
duty.  

The record reflects that the veteran served on active duty 
from July 1945 to July 1949.  His service medical records 
were received by Department of Veterans Affairs (VA) in March 
1955.  During his entrance medical examination his lungs were 
characterized as normal.  Among his service medical records 
are documents that showed treatment for a head cold and a 
cough in November 1947, follicular pharyngitis in April 1948, 
a cold in July 1948, and left frontal headaches felt to 
possibly represent sinusitis in July 1949.  The examination 
performed incident to separation reported no significant 
abnormality with regard to the veteran's nose, sinuses, mouth 
and throat.  In a September 1955 rating decision service 
connection was denied for a respiratory disorder.  Among the 
materials noted in the rating decision were the veteran's 
service medical records and private medical records, 
including the August 1955 statement from Dr. Q in which he 
reported he had treated the veteran for seasonal rhinitis and 
asthmatic bronchitis since August 20, 1949.  He also 
described the veteran's post-service treatment.  The veteran 
appealed that decision and it was affirmed by the Board in 
November 1955.  In its decision the Board noted the veteran's 
service medical records and Dr. Q's statement, among other 
items of evidence.  

In 1991 the National Personnel Records Center (NPRC) 
responded to a request for additional service medical records 
by reporting that, other than the morning reports that were 
attached to its response, no additional service medical 
records were available.  It added that, had there been any 
service medical records at that facility in 1973, they would 
have been destroyed by the fire the occurred there in 1973.  
The Board notes that the morning reports reflect treatment on 
the dates when the veteran's service medical records show he 
was, in fact, undergoing and recovering from a circumcision.  

The veteran did not again pursue a claim of entitlement to 
service connection for a respiratory disorder until 1996, 
when he contacted his Congressional representative with an 
inquiry that mentioned treatment for asthma shortly after 
service.  In April 1996 he was informed that his claim for 
service connection of a respiratory disorder was denied in 
1955 and could only be reopened by new and material evidence.  
In a May 1996 letter he responded that his separation records 
indicate he was separated due to disability, and that had the 
document been correctly completed by the service department 
examiner it would have identified a respiratory disorder as 
the reason for separation.  The Board notes that the document 
that the veteran refers to is the report of the separation 
examination conducted by the service department.  The Board 
also notes that the veteran's separation document reports the 
reason for separation was expiration of term of service, not 
disability.  The Board is bound by the service department's 
determination regarding service as set out on the veteran's 
WD AGO Form 53-55.  38 C.F.R. § 3.203 (1999).  If the veteran 
wishes to have the service department records corrected, he 
should contact the appropriate service department, as that is 
not a matter over which VA has any authority.  

In support of his claim to reopen and establish entitlement 
to service connection for a respiratory disorder, the veteran 
attached copies of records already in the claims folder.  He 
also argued that he was treated for the same condition within 
30 days after service.  The Board notes, however, that in 
service he was treated for a cold and sinusitis, that his 
respiratory system was characterized as normal upon 
separation, and that after service Dr. Quick reported he 
treated him for seasonal rhinitis and asthmatic bronchitis.  
The veteran's service medical records make no mention of 
diagnosis of, complaints of or treatment for seasonal 
rhinitis or asthmatic bronchitis.  The fact that he was 
treated for those conditions within one month of separation 
from active duty does not establish that he had them during 
service.  In addition, neither of those conditions is a 
disability subject to a presumption of service connection 
under 38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309.  In that regard, the veteran has at times asserted 
that he had bronchiectasis in service, and was treated for it 
in service and by Dr. Quick.  Bronchiectasis is one of the 
conditions itemized in VA's regulations as being entitled to 
a presumption of service connection even if it is not present 
in service but is manifest to a compensable degree within one 
year after service.  38 U.S.C.A. § 1112 (West 1991); 38 
C.F.R. §§ 3.307, 3.309.  However, the medical evidence does 
not suggest that disability was complained of, treated or 
diagnosed in service, or within one year following service.  
Furthermore, Dr. Quick did not opine that the conditions for 
which he treated the veteran were incurred or aggravated in 
service, or that they were really bronchiectasis, nor has any 
other physician provided such an opinion.  

The veteran also again argued that VA admitted that records 
for his claim were lost in the NPRC fire.  However, as 
explained above, the NPRC indicated that if there were any 
additional medical records available there at the time of its 
fire in 1973, they were destroyed.  Thus, it is unclear 
whether or not there were additional relevant medical records 
concerning the veteran there at the time of the fire; 
contrary to the veteran's assertions, which he again made in 
a letter to his Congressional representative in June 1996, VA 
has not admitted that the veteran's records were lost.  

In June 1996 the RO again advised the veteran that his claim 
was not reopened, and provided him a Statement of the Case 
explaining that the duplicate records he submitted were not 
new, and the record of treatment in 1994 was not material.  
In July 1996 the veteran submitted a VA Form 9, Appeal to 
Board of Veterans' Appeals, in which he disagreed with "BVA 
action of June 10, 1961."  The Board notes that there was no 
Board action on that date.  He added that contrary to the 
Board's finding, the respiratory disorder for which he is 
being treated had been traced to service.  The Board notes at 
this point that the veteran is the only person who has traced 
his current respiratory problems to service.  He is a 
layperson.  A lay person is competent to describe symptoms, 
but is not competent to offer evidence which requires medical 
knowledge, such as diagnosis, etiology, or whether what was 
experienced in service and since service is the same 
condition currently present.  Clyburn v. West, 12 Vet. App. 
296 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  A claimant diagnosed with a chronic 
condition must still submit competent evidence of a medical 
nexus between the current condition and the putative 
continuous symptomatology.    

In support of his claim he also submitted a new statement 
from Dr. B dated in July 1996, who reported the veteran had 
been treated for seasonal rhinitis and bronchitis for over 40 
years; at the time that statement was prepared the veteran 
had been separated from active duty for 47 years.  The 
statement does not address whether the seasonal rhinitis and 
bronchitis were present in service, or whether they were 
incurred in or aggravated by service.  The statement does not 
report that the veteran has bronchiectasis now, or that he 
had it in service or within one year following separation 
from service.  As a result, the evidence is new but not 
material.  The remaining evidence is either duplicative and 
is not new, or addresses treatment administered many years 
following separation from active duty and does not provide a 
link between service and a current respiratory disability.  
Duplicates of records previously considered cannot be 
considered to be new and material evidence.  
38 C.F.R. § 3.156.  

In November 1996 the veteran filed a motion for advancement 
on the Board's docket.  The motion was denied.  In April 1997 
he was furnished a Supplemental Statement of the Case (SSOC) 
in which it was explained to him that the claim was not 
reopened.  At the veteran's request, a hearing was held at 
the RO before a hearing officer in May 1997.  He and his wife 
testified that his current respiratory disorder was first 
diagnosed in service, and treated ever since then.  The 
veteran stated he had been treated after service at 
University Hospital, St. Joseph Hospital, Denver General 
Hospital and Mercy Hospital, but that when he requested 
treatment records from those facilities he was told they were 
no longer available.  He also discussed a claim of CUE in the 
Board's 1955 decision, and his representative stated that he 
would discuss with the veteran the possibility of raising a 
claim of CUE in the 1955 Board decision.  At the hearing the 
veteran submitted another letter from Dr. B in which he 
reported additional treatment records might be available at a 
storage facility, but that they begin in 1990.  The veteran 
was furnished a SSOC in July 1997 that explained his attempt 
to reopen remained denied, as he had submitted no new and 
material evidence but rather had provided cumulative 
evidence.  In response he asserted the new evidence was not 
cumulative.  

The appeal was forwarded to the Board.  In the January 1998 
Board decision that is the decision in which the veteran 
alleged CUE was committed, the evidence previously submitted, 
including the service medical records and Dr. Q's statement, 
was discussed in detail.  

Analysis

Under the applicable criteria, a decision by the Board is 
subject to revision on the grounds of CUE.  If evidence 
establishes the error, the prior decision shall be revised or 
reversed. 38 U.S.C.A. § 7111(a).  Review to determine whether 
CUE exists in a final Board decision may be initiated by a 
party to that decision.  38 U.S.C.A. §§ 501(a), 7111; 38 
C.F.R. § 20.1400(a).  In implementing 38 U.S.C.A. § 7111, the 
U.S. Congress intended the VA to follow established case law 
defining CUE found primarily in the precedent decisions of 
the United States Court of Appeals for Veterans Claims 
(Court).  64 Fed. Reg. 2134, 2137 (1999).  See Berger v. 
Brown, 10 Vet. App. 166 (1997); Crippen v. Brown, 9 Vet. App. 
412 (1996); Fugo v. Brown, 6 Vet. App. 40 (1993); Russell v. 
Principi, 3 Vet. App. 310 (1992).  CUE is a very specific and 
rare kind of error.  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  38 C.F.R. § 20.1403(a).

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
38 C.F.R. § 20.1403(b)(1).  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are a changed diagnosis (a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision), the VA's failure to fulfill 
the duty to assist, and evaluation of evidence (a 
disagreement as to how the facts were weighed or evaluated).  
38 C.F.R. § 20.1403(d).  CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).

A motion for revision of a Board decision based on CUE must 
set forth clearly and specifically the alleged CUE of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be denied.  38 C.F.R. § 20.1404(b).  No new evidence 
will be considered in connection with the disposition of a 
motion for revision of a Board decision based on CUE.  38 
C.F.R. § 20.1405(b).

In this motion alleging CUE, the veteran first asserted that 
his separation examination showed he was being released due 
to physical disability, and that his complete service medical 
records would show that the disability was a respiratory 
disorder.  However, the veteran's WD AGO Form 53-55 reports 
the reason for separation was expiration of term of service, 
with no reference to a physical disability.  The Board is 
bound by the separation information provided by the service 
department, and therefore rejects the veteran's assertion 
that the incorrect facts of his separation were not before 
the Board.  

The veteran argued that his service medical records are no 
longer available to the Board because they were lost or 
destroyed by the Government, and so it must be presumed that 
those records, if available, would support his claim.  There 
is no basis for the veteran's assertion that his service 
medical records have been lost or destroyed, however.  The 
record before the Board still contains the service medical 
records received in March 1955.  As explained in the January 
1998 Board decision at issue, the veteran was told that if 
there were any other service medical records that had not 
been sent to VA in March 1955 when the service medical 
records were first requested, they would have been stored in 
a location that was damaged by a fire in 1973 and would, 
therefore, likely be unavailable if requested after the fire.  
The veteran was not told that some of his records were 
destroyed by fire, only that if they had not all been sent to 
the VA in 1955 they might have been destroyed by fire.  The 
Board, furthermore, is unable to speculate as to information 
that may have been contained in any additional service 
medical records that is not now contained in the claims 
folder.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The veteran argued that the Board had a heightened duty to 
explain its decision because his service medical records were 
unavailable.  As set out above, however, the veteran's 
service medical records are not unavailable, so even if it 
appeared the Board had not adequately explained its reasons 
and basis for its conclusion that the claim was not reopened, 
no such heightened duty existed.  

In his CUE motion, the veteran also merely stated that 
service connection may be established by showing continuity 
of symptomatology, and that the law does not require medical 
records alone to establish service connection:  he did not 
set forth any bases for findings of error, or any indication 
as to why the results of the January 1998 Board decision 
would have been different but for the alleged errors, with 
regard to an alleged failure to consider continuity of 
symptomatology or an asserted requirement of medical evidence 
alone to establish service connection.  The Board notes that 
in its January 1998 decision it explained that competent 
evidence was required to establish that the respiratory 
disorder the veteran currently has is one that he incurred or 
aggravated in service, and that even though there was 
evidence that the veteran now has a respiratory disorder 
(although it is not bronchiectasis), there has never been 
submitted competent evidence of a nexus between a current 
respiratory disability and service.  With regard to the 
veteran's assertion that it is incorrect that only medical 
evidence can establish entitlement to service connection, in 
this particular case medical evidence is required, and has 
not been submitted.  

The veteran also asserted that the Board did not consider 
evidence of record, in particular the veteran's service 
medical records that showed treatment for a respiratory 
condition and Dr. Q's statement regarding treatment 
administered shortly after service.  However, that argument 
fails:  the Board clearly noted that evidence in the January 
1998 decision at issue here, and addressed it in its reasons 
or bases, noting it had previously been considered when the 
Board denied service connection in 1955.  To the extent the 
veteran may also have argued that the Board did not afford 
the correct weight to that evidence, such an argument is not 
appropriate in a CUE claim, as a disagreement over the weight 
afforded evidence cannot form the basis for a finding of CUE.  
38 C.F.R. § 20.1403(d).  

While the standard for finding new and material evidence has 
changed since the January 1998 decision, this does not 
provide a basis to find CUE.  As noted above, when the claim 
reviewed by the Board in January 1998 was developed and 
adjudicated, the veteran was required to submit new evidence 
that presented a reasonable possibility of a change in the 
previous outcome.  That was the standard set out by the 
United States Court of Veterans Appeals (now known as the 
United States Court of Appeals for Veterans Claims) (Court) 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  That 
standard was altered in September 1998 by the United States 
Court of Appeals for the Federal Circuit in Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998).  The veteran argues that the 
Board should have considered the attempt to reopen using the 
analysis set out in Hodge, and that a failure to do so was 
CUE.  However, the law requires that a claim of CUE in a 
prior decision be considered applying the law in effect at 
the time of the prior decision.  38 C.F.R. § 20.1403(e).  In 
this matter, the Colvin analysis was used in the January 1998 
decision; that was the correct analysis of the attempt to 
reopen to use then, and is the analysis the Board will now 
consider in addressing the CUE claim.  

Applying that analysis to this record results in a finding 
that although some new evidence was submitted, none of it 
presented a reasonable possibility of a change in the outcome 
because none of it was competent evidence of the existence of 
a nexus between a current respiratory disability and service.  
The only evidence that addressed the existence of a nexus 
between service and a current disability is the veteran's own 
assertion that such a relationship existed:  he continues to 
argue that he is still being treated for a respiratory 
disability that began in service.  He has characterized the 
medical evidence that is of record as showing that he was 
treated for a chronic respiratory condition in service and 
that it is the same condition for which he still is treated.  
However, as discussed above the service medical records do 
not show complaints of, diagnosis of or treatment of a 
chronic disability manifested by seasonal rhinitis and 
asthmatic bronchitis.  He also characterized the evidence as 
showing that he was treated in service for a respiratory 
condition he sometimes referred to as bronchiectasis and that 
even though it was not shown to be chronic in service, he had 
presented adequate evidence of chronicity since service to 
establish service connection under 38 C.F.R. § 3.303(b).  
There is no competent diagnosis of bronchiectasis in the 
record, however.  Dr. B stated in July 1997 that the veteran 
had a chronic respiratory disability at that time, and had 
been treated for respiratory problems for over 40 years.  
However, neither he nor any other physician has stated that 
the chronic respiratory disability he has now was incurred in 
or aggravated by service.  Accordingly, none of the evidence 
submitted is both new and material, as it does not present a 
reasonable possibility of a change in the outcome.  Colvin.  

As stated by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The Court has 
consistently stressed the rigorous nature of the concept of 
CUE.  "Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Clear and unmistakable error "are 
errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313. "It must always be remembered 
that [clear and unmistakable error] is a very specific and 
rare kind of 'error."  Fugo.  A disagreement with how the 
Board evaluated the facts, which appears to be one of the 
veteran's primary arguments in this CUE claim, is inadequate 
to raise the claim of clear and unmistakable error.  Summers 
v. West, No. 98-354 (U.S. Vet. App. Aug. 30, 2000); Luallen 
v. Brown, 8 Vet. App. 92, 95 (1995).  Generally, to succeed 
with a CUE claim, the claimant must show that either the 
correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  38 C.F.R. § 
20.1403(a).  In this case, the veteran has argued that the 
correct facts were not before the Board.  That argument 
fails, however, as it is clear from the discussion above that 
all the correct facts as they were known at the time were 
before the Board.  Furthermore, there is no indication that 
the statutory or regulatory provisions, as construed by the 
Court, were incorrectly applied.  Following careful 
consideration of the record available to the Board in January 
1998 when it reviewed the veteran's attempt to reopen the 
previously denied claim to establish entitlement to service 
connection for a respiratory disability, the Board is unable 
to identify any error which, had it not been made, would have 
manifestly changed the outcome of the January 1998 
determination that new and material evidence had not been 
presented.  



ORDER

The motion for revision of the January 1998 Board decision on 
the grounds of CUE is denied.



		
	A. BRYANT 
Veterans Law Judge
Board of Veterans' Appeals


 


